DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the boxes in Fig. 5 lack descriptive text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,128,643 to Newman (Newman).

	Regarding claim 1, Newman discloses a computer-implemented method (the recitation of “computer-implemented” in the preamble is regarded as non-limiting, noting that the steps that follow contain no computer-based requirements; deletion of the computer-implemented language in the preamble does not affect the structure or steps of the claimed invention) for at least partially suppressing at least one of an emitted electric field and emitted magnetic field, emitted by a magnetic resonance device during an examination, the computer-implemented method comprising:
	measuring a signature of at least one of the emitted electric field and emitted magnetic field using a sensor facility (Newman, e.g., Fig. 1 and col. 4, line 43 to col. 7, line 27, particularly col. 7, lines 1-27, measurement of magnetic field in region to be shielded, e.g., region external to shell 10 enclosing MRI magnet 20, with the measurement being an identifying characteristic of the emitted electric field);
	providing a reference field profile, the reference field profile describing at least one of an electric reference field and a magnetic reference field for the magnetic resonance device (Newman, e.g., Fig. 1 and col. 4, line 43 to col. 7, line 27, particularly col. 7, lines 1-27, magnetic field provided by the application of current to coils 12 by power supply 16; note that the provided magnetic field is for the MR device, e.g., MR device associated with MRI magnet 20, because the provided magnetic field is for canceling the magnetic field generated by the MRI magnet 20 in a region external to shell 10 enclosing MRI magnet 20; note that the provided magnetic field necessarily has a profile, e.g., a magnitude/spatial extent/distribution associated with an amount of current being supplied by power supply 16 to coils 12 and/or the location of the position of the coils 12);
	adapting the reference field profile to the signature measured, to produce an adapted reference field profile (Newman, e.g., Fig. 1 and col. 4, line 43 to col. 7, line 27, particularly col. 7, lines 1-27, the shield is then adjusted by alternately measuring the remaining field in the region to be shielded, and varying the current or position of the coils 12 until the desired level of field cancellation is achieved; note that varying the current or the position of the coils will adapt the reference field profile, e.g., a magnitude/spatial extent/distribution of the provided field, to the measured magnetic field); and
	suppressing the at least one of the emitted electric field and emitted magnetic field based upon the adapted reference field profile (Newman, e.g., Fig. 1 and col. 4, line 43 to col. 7, line 27, particularly col. 7, lines 1-27, canceling the magnetic field generated by the MRI magnet 20 in a region external to shell 10 using the adjusted field provided by coils 12).

	Regarding claim 2, Newman discloses wherein the adapting comprises: registering the reference field profile with the signature measured (see Newman as applied to claim 1, the magnetic field produced by the coils 12 is made or adjusted so as to correspond to a substantial cancellation of the measured field).

	Regarding claim 3, Newman discloses wherein the adapting comprises: transforming the reference field profile by use of an equalizing transformation, to adapt the reference field profile to the signature measured to produce the adapted reference field profile (see Newman as applied to claim 1, the magnetic field produced by the coils 12 is transformed so as to be equal and opposite to the field produced by the MRI magnet 20 in a region external to shell 10; see, e.g., col. 6, lines 59-63).

	Regarding claim 4, Newman discloses wherein the transforming is performed based upon a model-based transformation rule (see Newman as applied to claim 3, particularly col. 7, lines 19-23, in the practice of this invention it may be convenient to use a computer program to simulate the magnetic field produced by the planned arrangement; suitable non-linear, multi-dimensional simulation programs are in common use and are in the public domain; it is at least implicit that simulation programs of the type used by Newman employ model-based transformation rules for simulating a magnetic field produced by a planned arrangement).

	Regarding claim 5, Newman discloses wherein the suppressing comprises: producing at least one of an electric opposing field and a magnetic opposing field, determined to compensate, at least partially, the adapted reference field profile (see Newman as applied to claim 1, production of magnetic field by MRI magnet 20 which opposes the adjusted magnetic field provided by coils 12 to provide a desired level of field cancellation).

	Regarding claim 6, Newman discloses wherein the providing comprises: selecting the reference field profile from a plurality of selection reference field profiles based upon at least one of the signature and a piece of examination information relating to the examination (see Newman as applied to claim 1, particularly col. 7, lines 1-18, the direction of the current in coils 12 is selected to be generally opposite to the current flow direction exhibited in the MRI magnet 20 around its longitudinal axis; Newman’s coils 12 therefore provide at least two reference field profiles, e.g., a first reference field profile with the current in a first direction and a second reference field profile with the current in an opposite direction; selection between these first and second first reference field profiles in Newman’s arrangement is dictated by the current flow direction exhibited in the MRI magnet 20 around its longitudinal axis, which constitutes a piece of examination information relating to the examination).

	Regarding claim 8, Newman discloses wherein the suppressing of the at least one of the emitted electric field and the emitted magnetic field takes place in a defined spatial region about the magnetic resonance device (see Newman as applied to claim 1, in Newman’s arrangement the magnetic field suppression/cancellation takes place outside of shell 10 about the MRI magnet 20, which comprises a collection of defined spatial regions).

	Regarding claim 9, Newman discloses wherein the measuring of the signature in relation to the magnetic resonance device takes place in a measurement spatial region, differing from the defined spatial region (see Newman as applied to claims 8, 1, Newman’s measurement of magnetic field in region to be shielded, e.g., region external to shell 10 enclosing MRI magnet 20, necessarily takes place in a measurement spatial region; there will necessarily be another region different from the region at which the measurement is conducted in which suppression occurs).

	Regarding claim 11, Newman discloses wherein the reference field profile describes the reference field at least in the defined spatial region and the measurement spatial region (see Newman as applied to claims 9, 8 and 1, Newman’s reference field profile, e.g., the magnetic field provided by the application of current to coils 12 by power supply 16, will necessarily be present in the measurement spatial region because measurements are made to determine when the desired level of field cancellation has been achieved which requires the magnetic field provided by the application of current to coils 12 to exist at the point of measurement; note further that the magnetic field provided by the application of current to coils 12 by power supply 16 will be present in defined spatial regions different than the region in which measurement occurs because field cancellation will occur in regions different than the region in which measurement occurs).

	Claim 17 recites wherein the adapting comprises: transforming the reference field profile by use of an equalizing transformation, to adapt the reference field profile to the signature measured to produce the adapted reference field profile and is rejected under 35 U.S.C. 102 as being unpatentable over Newman for reasons analogous to those set forth above in connection with claim 3.

	Claim 18 recites wherein the transforming is performed based upon a model-based transformation rule and is rejected under 35 U.S.C. 102 as being unpatentable over Newman for reasons analogous to those set forth above in connection with claim 4.

	Claim 19 recites wherein the suppressing comprises: producing at least one of an electric opposing field and a magnetic opposing field, determined to compensate, at least partially, the adapted reference field profile and is rejected under 35 U.S.C. 102 as being unpatentable over Newman for reasons analogous to those set forth above in connection with claim 5.

	Claim 20 recites wherein the providing comprises: selecting the reference field profile from a plurality of selection reference field profiles based upon at least one of the signature and a piece of examination information relating to the examination and is rejected under 35 U.S.C. 102 as being unpatentable over Newman for reasons analogous to those set forth above in connection with claim 6.

	Regarding claim 22 Newman discloses wherein the defined spatial region differs from an acquisition region of the magnetic resonance device (see Newman as applied to claims 8 and 1, in Newman’s arrangement the magnetic field suppression/cancellation takes place outside of shell 10 about the MRI magnet 20, which differs from a acquisition region of the MRI magnet 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 14, 15 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Newman.
	
	Regarding claim 10, Newman is not relied upon as explicitly disclosing wherein the measurement spatial region corresponds to a relatively near region in relation to the magnetic resonance device; and the defined spatial region corresponds to a relatively far region in relation to the magnetic resonance device.  Newman nonetheless discloses that the purpose of the arrangement of Fig. 1 is to reduce/cancel magnetic fields in the vicinity of MRI magnet 20 that might otherwise deleteriously affect electronic equipment, e.g. computer displays.  See Newman, e.g., Fig. 3 and col. 8, lines 24-47).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to define Newman measurement region as a region relatively near region in relation to the magnetic resonance device for a least the reason that equipment that Newman seeks to protect by reducing the magnetic fields to acceptable levels is equipment relatively near to the MRI magnet 20.  Further, in Newman’s arrangement, there will exist spatial regions farther away than the equipment to be protected (e.g. further away from second floor of an MRI suite, see Fig. 3 and col. 8, lines 24-47) in which the magnetic field of MRI magnet 20 is canceled/suppressed.  Accordingly, Newman discloses that the defined spatial region corresponds to a relatively far region in relation to the magnetic resonance device.

	Regarding claim 14, Newman is not relied upon as explicitly disclosing a non-transitory computer program product, storing a program directly loadable into a memory of a programmable computing facility, and the program including program segments to perform the method of claim 1 when the program is executed in the programmable computing facility.  The examiner takes Official notice of the fact that the use of computers and associated computer programs for implementing programmatic control of sensor-based measurements and for controlling the current output of power supplies was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Newman to include a non-transitory computer program product, storing a program directly loadable into a memory of a programmable computing facility, with the program including program segments to perform the method of claim 1 when the program is executed in the programmable computing facility.  In this way, the process of Newman wherein the shield is adjusted by alternately measuring the remaining field in the region to be shielded, and varying the current or position of the coils 12 until the desired level of field cancellation is achieved can be performed automatically by programmatic control instead of manually.

	Claim 15 recites a non-transitory computer-readable storage medium, storing program segments, readable and executable by a computing facility to perform the method of claim 1 when the program segments are executed by the computing facility and is rejected under 35 U.S.C. 103 as being unpatentable over Newman for reasons identical to those set forth above in connection with claim 14.

	Regarding claim 23, Newman discloses wherein the reference field profile describes the reference field at least in the defined spatial region and the measurement spatial region (see Newman as applied to claim 10, Newman’s reference field profile, e.g., the magnetic field provided by the application of current to coils 12 by power supply 16, will necessarily be present in the measurement spatial region because measurements are made to determine when the desired level of field cancellation has been achieved which requires the magnetic field provided by the application of current to coils 12 to exist at the point of measurement; note further that the magnetic field provided by the application of current to coils 12 by power supply 16 will be present in defined spatial regions different than the region in which measurement occurs because field cancellation will occur in regions different than the region in which measurement occurs).

Allowable Subject Matter
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
the computing facility being designed to:
	control the transmit facility to use the at least one of an electric opposing field and a magnetic opposing field emitted by the transmit facility to compensate, at least partially, the adapted reference field profile,
taken in combination with the other limitations of claim 12.  Claim 13 is allowed by virtue of its dependence from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2002/0195977 to Goto relates to relates to an external magnetic field measuring method, a static magnetic field correcting method, an external magnetic field measuring apparatus, and a magnetic resonance imaging (MRI) system.
	JP 02159595 A to Nino relates to an MRI shielding arrangement wherein a solenoid coil is disposed in the wall part around a window frame, and a DC power source  is connected to the coil so that the coil  generates a magnetic field canceling a leakage magnetic field from the MRI or the like to a window part.  The coil  is so constituted that it can vary the magnitude of the magnetic field according to the amplitude of a current supplied thereto and also can vary the direction of the magnetic field according to the direction of the current. The magnitude and direction of the leakage magnetic field at the time when the MRI is used are measured by sensors and the current supplied is adjusted so that it be fitted for canceling the leakage magnetic field in the window part.
	US 464604 to Vavrek et al. relates to containment of fringe magnetic fields produced by a magnet which forms part of a nuclear magnetic resonance (NMR) scanner.
	JP 2002143126 A to Honna et al. relates to a magnet apparatus for a magnetic resonance imaging apparatus, and more particularly to a technique for reducing a leakage magnetic field of a magnet apparatus for an MRI apparatus.
	D. W. Harberts and M. van Helvoort, "Shielding requirements of a 3T MRI examination room to limit radiated emission," 2013 International Symposium on Electromagnetic Compatibility, 2013, pp. 1053-1057 relates to a 3D Finite Element model of scanner and shielding room and an investigation of the influence of slits on the shielding performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863